Leach, J.,
concurring. I concur in tlie judgment and in paragraph one of the syllabus. My single objection to the majority opinion is one essentially of semantics. Reference is made therein to two parties defendant: (1) “the executor or administrator of such decedent” and (2) “decedent’s liability insurer.” Although so designated by the plaintiffs in their attempts to secure service of process on the “estate,” I believe that service on the “insurer” can and should be considered as constituting service on the “estate” herein on the reasoning that, in legal actuality, there is but one party defendant, by whatever name called.
While the insurer’s presence in the case as the real party-in-interest is not disclosed to the jury under the procedural scheme of R. C. 2117.07, as outlined in Meinberg v. Glaser (1968), 14 Ohio St. 2d 193, this fact should not, and as held by the majority herein does not, permit the actual party-in-interest to escape liability, where properly served in its own name prior to the running of the statute of limitations, on the basis of the legal fiction that its alter ego, the “estate,” had not been served in the manner ordinarily required for service of process on an estate.